DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DOMINIQUE DAVID LOUIS,
                              Appellant,

                                     v.

                             DANYIEL LOUIS,
                                Appellee.

                              No. 4D19-1195

                               [July 7, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Vegina Hawkins and Frank D. Ledee, Judges; L.T. Case
No. FMCE16-015351 (33).

  Michael D. Cirullo, Jr., of Goren, Cherof, Doody & Ezrol, P.A., Fort
Lauderdale, for appellant.

  Yolanda L. Fox of Law Offices of Yolanda L. Fox, Fort Lauderdale, for
appellee.

GERBER, J.

   The former husband appeals from the circuit court’s amended
bifurcated final judgment of dissolution of marriage, arguing the circuit
court denied him due process and erred in certain timesharing and
parenting plan determinations. We affirm on all issues except one.

   On that issue, the circuit court ordered the former wife to be the
ultimate decision-maker on “major decisions” involving the children, with
the amended bifurcated final judgment defining “major decisions” to
“include, but [not be] limited to, decisions regarding education, healthcare,
and other responsibilities unique to this family.” The former husband
argues the circuit court erred by failing to identify the specific matters on
which the former wife would have ultimate decision-making authority.

   We agree. Section 61.13(2)(c)2.a., Florida Statutes (2019), requires a
circuit court to delineate the “specific aspects of the child’s welfare” over
which a parent shall have ultimate responsibility. We have held that a
circuit court does not satisfy section 61.13(2)(c)2.a. by using non-specific
language such as the language quoted above from the amended bifurcated
final judgment. For example, in McClure v. Beck, 212 So. 3d 396 (Fla. 4th
DCA 2017), we held:

         Here, the final judgment fails to delineate the specific
      aspects of the children’s welfare over which the former
      husband will have ultimate decision-making authority. The
      order dictates that the parties shall confer and attempt to
      agree on all major decisions affecting the welfare of the
      children. “Major decisions include, but are not limited to,
      decisions about the children’s education, healthcare, and
      other responsibilities unique to this family. If the parties are
      unable to agree the Father shall have ultimate decision-
      making authority.” (Emphasis added).

          The order fails to specify concrete aspects of the children’s
      lives that the former husband will have ultimate decision-
      making authority over. By using the phrase, “include, but are
      not limited to,” the court left the father’s decision-making
      authority open-ended. This problem is compounded by the
      additional language: “and other responsibilities unique to this
      family.” This leaves open all decisions affecting the children.

Id. at 398; see also Clarke v. Stofft, 263 So. 3d 84, 85 (Fla. 4th DCA 2019)
(reversing for the same reason based upon McClure).

   Based on the foregoing, we reverse the amended bifurcated final
judgment to the extent it failed to identify the specific matters on which
the former wife would have ultimate decision-making authority. We
remand with instructions for the circuit court to limit the former wife’s
ultimate decision-making authority to decisions which the circuit court
specifically identifies in a second amended bifurcated final judgment.
McClure, 212 So. 3d at 399; Clarke, 263 So. 3d at 85. Without further
discussion, we affirm the remaining portions of the amended bifurcated
final judgment.

   Affirmed in part, reversed in part, and remanded with instructions.

CONNER, C.J., and CIKLIN, J., concur.

                            *           *      *

   Not final until disposition of timely filed motion for rehearing.


                                        2